Citation Nr: 0407910	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and appellant's daughter-in-law



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran retired in January 1967 after over 23 years of 
service, including service during the Vietnam era.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied, in relevant part, the 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant has timely perfected an 
appeal of this determination to the Board.  In April 2002, 
the appellant testified before the undersigned Veterans Law 
Judge at a video-conference Board hearing.  


FINDINGS OF FACT

1.  The veteran was service-connected for status post 
prostate cancer, as residuals of Agent Orange exposure.

2.  The immediate cause of the veteran's death was cardiac 
arrest due to respiratory failure, cerebrovascular accident, 
and malnutrition.

3.  The medical evidence shows that the veteran's service-
connected disability, status post prostate cancer, did not 
cause or contribute substantially or materially to any of the 
conditions that ultimately led to the veteran's death, 
including malnutrition, respiratory failure, and 
cerebrovascular accident.

4.  The medical evidence shows that the veteran's exposure to 
Agent Orange did not cause or contribute substantially or 
materially to any of the conditions that ultimately led to 
the veteran's death, including malnutrition, respiratory 
failure, and cerebrovascular accident.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 
1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the U.S. Court of Veterans Appeals held that a service-
connection claimant must be given a VCAA-complying notice 
before an initial unfavorable agency of original jurisdiction 
decision on the claim.  Such a notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini, 17 Vet. App. at 422.

In this case, although the appellant was not issued a VCAA-
complying notice via one single document, the Board finds 
that the appellant was otherwise fully notified of the 
information and evidence not of record that is necessary to 
substantiate her claim; the information and evidence, if any, 
VA would obtain on her behalf; and the information and 
evidence, if any, that she was responsible for submitting.  

In May 2001, the appellant informed VA that the veteran, her 
husband, had died in April 2001.  The appellant requested 
that VA continue with the veteran's pending claim for service 
connection for post-traumatic stress disorder (PTSD) and also 
requested that she be considered for accrued benefits, if 
granted.  The appellant then filed a claim for burial 
benefits, claiming that the veteran's cause of death was due 
to service, namely, exposure to Agent Orange.  

VA viewed the above correspondences as an informal claim for 
service connection for the cause of the veteran's death.  
Accordingly, in a June 2001 letter, VA informed the appellant 
that she may be entitled to benefits as surviving spouse of a 
veteran.  Specifically, the letter informed the appellant 
that she may be entitled to the veteran's rate of 
compensation (if any) for the month of death if she is not 
entitled to dependency and indemnity compensation (DIC) or 
nonservice-connected pension benefits.  The letter also 
informed the appellant that, unless she files a claim for DIC 
within one year from the date of death, any benefit awarded 
is only payable from the date VA receives her claim.  
Additionally, the appellant was informed that, unless she 
files a claim for pension within 45 days from the date of 
death, any benefit awarded is only payable from the date VA 
receives her claim.  Furthermore, the letter advised her to 
contact VA, a service organization, or legal representative 
before filing a claim for pension.  Thereafter, in June 2001, 
the appellant filed a claim for DIC, death pension, and 
accrued benefits, stating that the veteran's cause of death 
was due to service.  Therefore, the Board observes that VA 
provided the appellant with notice of her potential 
entitlement to benefits as surviving spouse of a veteran and 
offered assistance in completing her application for 
benefits.  

The appellant was provided with a copy of the appealed June 
2001 rating decision, August 2001 notice of the adverse 
determination, and October 2001 statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding her claim.  Specifically, the documents 
contained the criteria for establishing entitlement to DIC 
(including service connection for the cause of the veteran's 
death), pension, and accrued benefits.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA, or obtained by VA on her behalf.  The 
appellant was again reminded at the April 2002 video-
conference Board hearing that she needed to establish a 
relationship between the veteran's service-connected 
disability and the cause of death in order to establish 
service connection for the veteran's cause of death.  
Specifically, the appellant was informed that she must show 
that the veteran's symptoms prior to his death are residuals 
of status post prostate cancer or due to Agent Orange 
exposure, and that they are further related to the cause of 
death as established by the veteran's certificate of death.  

Additionally, VA has made reasonable efforts to inform the 
appellant and her representative of the information and 
evidence she was responsible for submitting and what evidence 
VA would obtain on her behalf.  In this case, the only thing 
asked of the appellant by VA was for her to file an 
application for benefits.  VA had previously obtained 
hospital and outpatient treatment reports for the veteran 
from VA facilities in Salisbury and Asheville, North 
Carolina.  Additionally, in an April 2003 letter, the Board 
informed the appellant that it was going to ask a medical 
expert from the Veterans Health Administration for an opinion 
in the case.  Subsequently, in a December 2003 letter, VA 
issued the appellant and her representative a copy of the 
above medical opinion and provided them with an opportunity 
to submit additional evidence or argument.  In essence, VA 
assumed sole responsibility for obtaining the evidence 
necessary to substantiate her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  At the April 2002 video-conference Board 
hearing, the appellant submitted additional evidence, for 
which a waiver of initial RO consideration was obtained.  The 
Board observes that the appellant was again informed of the 
evidence that had been previously associated with the claims 
file, including treatment reports from VA facilities, and 
that she testified that the record is complete with no 
outstanding records.  Additionally, the Board observes that 
VA obtained an expert medical opinion from the Veterans 
Health Administration.  Moreover, in a December 2003 letter, 
the Board provided the appellant and her representative with 
another opportunity to submit any additional evidence.  To 
date, the appellant has not responded to this letter.  Thus, 
the Board finds that VA has made reasonable efforts to obtain 
relevant records adequately identified by the appellant and 
to inform the appellant that she could submit any information 
or evidence in support of her claim.  See Pelegrini v. 
Principi, supra.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.  Therefore, the Board finds 
that adjudication of the claim of entitlement to service 
connection for the cause of the veteran's death poses no risk 
of prejudice to the veteran.  See Bernard v. Brown, supra.

II.  Factual Background

A review of the record reflects that the veteran was service-
connected for status post prostate cancer, as residuals of 
Agent Orange exposure.  He died in April 2001, and the 
certificate of death reflects that the immediate cause of 
death was cardiac arrest due to respiratory failure, 
cerebrovascular accident, and malnutrition.  The death 
certificate also noted that no autopsy had been performed.

The appellant has submitted personal statements and 
information found from personal research in support of her 
claim.  In addition, the record contains previously submitted 
reports from both private and VA healthcare providers.  

The record contains numerous hospital and outpatient 
treatment reports from the VA facilities in Asheville and 
Salisbury, North Carolina, dated from June 1990 to August 
1999.  However, these reports are silent as to any 
relationship between the veteran's exposure to Agent Orange 
and any condition that could be attributable to his cause of 
death.

In an August 2000 statement, L.H. Roberson, M.D., 
acknowledged that the veteran had been exposed to Agent 
Orange and that the veteran had numerous medical problems 
including hypertension, atrial fibrillation, peptic ulcer 
disease, coronary artery disease, peripheral vascular 
disease, and prostate cancer.  However, Dr. Roberson stated 
that he was unable to determine the causality in the 
veteran's medical condition due to his inexperience with 
long-term effects of Agent Orange.  

On her substantive appeal of December 2001, the appellant 
stated that, according to doctors and scientists, once a 
person is exposed to Agent Orange, it attaches itself to all 
the organs of the body via the blood stream.  She then stated 
that Agent Orange residue had been found in the veteran's 
prostate gland and alluded to the possible deleterious 
effects of Agent Orange on other parts of the veteran's body.  

At the April 2002 Board hearing, the appellant and her 
daughter-in-law testified that VA physicians had told the 
veteran that his medical conditions could be due to Agent 
Orange exposure but that those statements had not been 
documented.  The appellant stated that residuals of Agent 
Orange exposure, including gastrointestinal problems, nausea, 
and resultant inability to eat, were factors that led to 
malnutrition, a contributing factor in causing the veteran's 
death.  The appellant related this inability to eat to his 
weakened condition, which contributed to his cardiovascular 
disease, as he was unable to move about and maintain blood 
circulation.  She also submitted new evidence consisting of 
information compiled from books, the Internet, and VA 
documents.  However, the record does not contain competent 
evidence linking the veteran's Agent Orange exposure to his 
cause of death.

In May 2003, the Board obtained an expert medical opinion 
from the Veterans Health Administration as to whether the 
veteran's service-connected disability, status post prostate 
cancer, caused or contributed substantially or materially to 
any of the conditions that ultimately led to the veteran's 
death; and whether exposure to Agent Orange caused or 
contributed substantially or materially to any of the 
conditions that ultimately led to the veteran's death.  P. 
Hausner, M.D., Ph.D., stated that it is not at least as 
likely as not that the veteran's service-connected 
disability, status post prostate cancer, caused or 
contributed substantially or materially to any of the 
conditions that ultimately led to the veteran's death, 
including malnutrition, respiratory failure, and 
cerebrovascular accident.  He added that after the 
prostatectomy the veteran had always undetectable PSA, 
virtually ruling out prostate cancer or its metastases.  Dr. 
Hausner opined that it is much more likely that the veteran's 
death was a manifestation of his arteriosclerosis, a 
consequence of hypercholesterolemia and smoking.  In 
addition, Dr. Hausner stated that, based on current 
knowledge, it is not at least as likely as not (in fact it is 
very unlikely) that Agent Orange caused or contributed 
substantially or materially to any of the conditions that 
ultimately led to the veteran's death, including 
malnutrition, respiratory failure, and cerebrovascular 
accident.  He added that though dioxin, a trace component of 
Agent Orange, stays in the body indefinitely, it is not known 
to cause or contribute to atherosclerosis, the process that 
most likely caused the veteran's death of cerebrovascular 
accident.

III.  Analysis

The appellant contends, in essence, that the cause of the 
veteran's death - cardiac arrest due to respiratory failure, 
cerebrovascular accident, and malnutrition -  resulted from 
his exposure to Agent Orange while serving in Vietnam.  As 
noted above, the veteran served on active duty from January 
1965 to January 1967, and a review of his service records 
confirms that he served in Vietnam.  As such, the veteran is 
presumed to have been exposed to an herbicide agent.  38 
U.S.C.A. § 1116(f) (West 2002).  Thus, service connection for 
the cause of the veteran's death would be warranted if it 
could be shown that any of the above conditions resulted from 
the veteran's exposure to Agent Orange.  

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).  Dependency and indemnity compensation (DIC) 
benefits are payable to the surviving spouse of a veteran if 
the veteran died from a service-connected disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2003).  In 
order to establish service connection for the cause of the 
veteran's death (i.e. entitlement to DIC), the evidence must 
show that a disability incurred in or aggravated by service 
caused or contributed substantially or materially to the 
veteran's death.  The issue involved will be determined by 
the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a) (2003).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where 
a veteran who served for 90 days or more during a period of 
war (or during peacetime after December 31, 1946) develops a 
chronic disorder, such a malignant tumor, to a compensable 
degree within a prescribed period after separation from 
service (one year for cardiovascular-renal disease), the 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

For the purpose of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period January 9, 1962 through May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, supra.

The Board observes Dr. Hausner's expert medical opinion that 
it is not at least as likely as not that the veteran's 
service-connected status post prostate cancer caused or 
contributed substantially or materially to any of the 
conditions that ultimately led to his death, including 
malnutrition, respiratory failure, and cerebrovascular 
accident; and that it is much more likely that his death was 
a manifestation of his arteriosclerosis, a consequence of 
hypercholesterolemia and smoking.  The Board also observes 
Dr. Hausner's expert medical opinion that it is very unlikely 
that Agent Orange caused or contributed substantially or 
materially to any of the conditions that ultimately led to 
the veteran's death, including malnutrition, respiratory 
failure, and cerebrovascular accident.  The Board notes that, 
as lay persons without proper medical training and expertise, 
the appellant is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, the Board cannot assign any probative 
value to the lay assertions in the record of this claim 
regarding the cause of the veteran's death.  

Given the foregoing, the Board finds that the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  There is no 
competent medical evidence of record that links the cause of 
the veteran's death (i.e., cardiac arrest due to 
malnutrition, respiratory failure, and cerebrovascular 
accident) to service or to any incident of service, to 
specifically include in-service herbicide exposure.

If the evidence shows that service-connected disability 
either caused or contributed substantially or materially to 
the cause of death, Dependency and Indemnity Compensation is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 
3.312 (2003).  Because the veteran's death was not due to a 
service-connected disability, the Board finds that the 
appellant is not entitled to DIC.  See Sabonis v. Brown, 6 
Vet. App. 426, 460 (1994) (where the law and not the evidence 
is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  The appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



